Citation Nr: 0832154	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-34 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service connected 
diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran has active duty service from March 1966 until 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for 
service connection for left knee degenerative joint disease, 
right ear hearing loss and erectile dysfunction.  The veteran 
was granted service connection for diabetes in an October 
2004 rating decision.

In addition, the Board has received pertinent private 
audiology treatment records dated November 2007 as well as a 
statement from the veteran in support of his right ear 
hearing loss claim.  These records were not considered by the 
RO.  In July 2008, the Board asked the veteran whether he 
wanted to waive consideration of these records by an agency 
of original jurisdiction (AOJ).  The veteran agreed to waive 
AOJ consideration of those newly received records.  38 C.F.R. 
§ 20.1304 (2007).

The issue of entitlement to service connection for left knee 
degenerative joint disease is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The weight of the competent evidence demonstrates no 
relationship between the veteran's current erectile 
dysfunction complaints and an in-service injury or disease, 
including the veteran's service-connected diabetes mellitus, 
type II.

2.  The weight of the competent evidence demonstrates no 
relationship between the veteran's current right ear hearing 
loss and an in-service injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
erectile dysfunction, including as secondary to service-
connected diabetes mellitus type II, have not been met.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006 & 2007).

2.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1110; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a February 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims of right ear hearing loss and 
erectile dysfunction secondary to service-connected diabetes.  
The letter told him what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the veteran in obtaining this evidence.  
Finally, the letter notified the veteran that he could submit 
statements from individuals or medical personnel that knew 
him while he served on active duty and were aware of his 
medical condition.  This letter met the duty to notify the 
veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran has substantiated his 
status as a veteran.  The second and third elements of 
Dingess notice were provided in the February 2005 letter.  
The veteran did not receive notice about what evidence was 
needed to establish a rating or notice regarding an effective 
date until March 2006.  The Court has held that VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
this timing deficiency was cured by readjudication of the 
claim after the notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's private treatment records have 
been obtained.  He has been afforded a relevant VA 
examination for his erectile dysfunction complaints and a 
sufficient medical opinion has been obtained on that issue.

However, the veteran has not been afforded a VA audiology 
examination.  While there is current evidence of right ear 
hearing loss, there is no competent evidence that it may be 
related to service.  No continuity of symptomatology has been 
demonstrated, there is no clinical evidence of hearing loss 
for many years after service, and no medical professional has 
linked the current right ear hearing loss to service.  An 
audiology examination is not, therefore, warranted.  
38 U.S.C.A. § 5103A(d).

The RO has repeatedly requested the veteran's service 
treatment records, these records have not been located.  The 
Records Management Center (RMC) in St. Louis, Missouri claims 
to have mailed the veteran's service treatment records to the 
RO, while the RO reports that it never received them.  The RO 
both searched its files for the veteran's records and 
requested that the RMC do the same.  Neither search was 
successful.  

Where service medical records are missing, VA has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The RMC has not reported 
that there are alternate sources of records.  In a June 2004 
letter VA requested that the veteran send in any service 
treatment records in his possession.  He later responded that 
he did not have any documents in his possession.  It appears 
that the RO has exhausted all avenues to obtain these records 
and that additional efforts to do so would be futile.

As there is no indication from the veteran that there is any 
outstanding pertinent evidence regarding his erectile 
dysfunction or right ear hearing loss claims, the Board may 
proceed with consideration of his claim. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but the previous version of 38 C.F.R. § 
3.310 is potentially more favorable to the veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system such as 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Erectile Dysfunction

The veteran contends that his current erectile dysfunction is 
the result of his service-connected diabetes and that he did 
not suffer from this condition prior to the onset of 
diabetes.  He also contends that his erectile dysfunction 
emerged gradually after his diabetes diagnosis and he began 
taking diabetes medication.  

Records from Dr. C.U. dated from 1996 to 2003, show that 
diabetes was reported as a new diagnosis in May 1998.  There 
were no reports of impotence or erectile dysfunction.

The veteran was granted service connection for diabetes 
mellitus type II in an October 2004 rating decision.  

At a November 2004 VA examination, the examiner noted that 
the veteran had been diagnosed as having diabetes in 1998 and 
had been receiving treatment since that time.  The veteran 
reported that he had never been on insulin, had never been 
hospitalized for his glucose levels, and that he did not 
monitor his glucose levels regularly via a finger stick.  He 
also reported experiencing impotence since his 1998 diabetes 
diagnosis.  The examiner opined that the veteran's erectile 
dysfunction was unlikely to be secondary to diabetes mellitus 
as both conditions coincided in onset, and it is far more 
common for sequelae of diabetes to manifest later.

A copy of a filled Viagra prescription from Dr. C.U. dated 
January 2005 has also been submitted.

Analysis

No competent medical evidence has been presented suggesting a 
direct association between the veteran's erectile dysfunction 
and his military service.

The veteran's private treatment records do not reveal any 
complaints of erectile dysfunction.  The VA examiner did not 
find a nexus between the veteran's erectile dysfunction 
complaints and his service-connected diabetes.  Although the 
veteran now contends that he began to experience erectile 
dysfunction after he began taking diabetes medication, he 
informed the VA examiner that the onset or erectile 
dysfunction coincided with the initial findings of diabetes.  
It was not until after the VA examiner provided his opinion 
that the veteran reported a different history.  

Given this history, the Board finds his recent contentions to 
be less probative than the history he related to the VA 
examiner.  

Although the veteran contends that his erectile dysfunction 
is caused by his diabetes, he is not a medical professional 
and is therefore not qualified to express a competent medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Due to the lack of any competent evidence establishing a 
nexus between the veteran's claimed erectile dysfunction and 
active service, reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. §5107(b)(West 2002).


Right Ear Hearing Loss

The veteran contends that he noticed right ear hearing 
difficulties sometime after his 1969 discharge from service.  
He asserts that he sought treatment for this hearing loss 
with Dr. A.G. sometime between 1970 and 1980, and underwent 
an extensive audiological examination.  He was diagnosed as 
having 80 percent right ear hearing loss and that hearing 
loss was found to be connected with his military service.  He 
has also reported that Dr. A.G. no longer maintained the 
records from over 30 years ago, as the veteran did not seek 
treatment with him after the initial examination.

A June 2002 treatment report from Dr. C.U. indicates that the 
veteran had his ears cleaned due to cerumen (ear wax) 
impaction.  Information regarding the etiology of this 
condition was not provided.

A November 2007 audiology record from Dr. A.G. reflected the 
veteran's complaints of hearing loss due to his military 
service.  An auditory examination revealed that right ear air 
conduction thresholds were between 35 and 90 decibels when 
thresholds were tested between 500 and 4000 Hertz.  Left ear 
air conduction thresholds were between 10 and 35 decibels at 
those thresholds.  Word recognition scores were 0 percent in 
the right ear and 92 percent in the left ear.

A March 2005 letter from Dr. A.G.'s office submitted in 
response to the veteran's records request states that his 
office did not have any record of the veteran being seen by 
the doctor.  The office searched by the veteran's name, 
social security number, and his date of birth and still had 
no record of the veteran.

The veteran's November 2007 audiology report demonstrates 
right ear hearing loss as defined by VA regulations.  
38 C.F.R. § 3.385.  Hence, the requirement for a current 
disability has been satisfied.

The veteran has not reported hearing loss or an injury to the 
ears during service.  He has also not reported a continuity 
of symptomatology since service.  Instead, he has reported 
the onset of hearing loss, apparently more than one year 
after service.  There is no competent medical opinion 
relating the current hearing loss to service or to a service 
connected disease or disability.

There is no clinical evidence of hearing loss in the decades 
immediately following service, and no medical evidence has 
been presented indicating that the veteran's right ear 
hearing loss is the result of an in-service disease or 
injury.  He has indicated that he was examined by Dr. A.G. 
sometime between 1970 and 1980 and diagnosed with right ear 
hearing loss, but did not seek further treatment until 2007.  

He also indicated that any earlier treatment records had been 
destroyed as he had not sought treatment with Dr. A.G. for 
many years.  However, the audiologist's office has informed 
VA that they had no record of treating the veteran, not that 
his records may have been destroyed.  Even assuming that such 
treatment occurred, there is no evidence linking this post 
service treatment to service.

As previously noted, the veteran is not competent to provide 
a medical opinion linking current right ear hearing loss to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Because of the lack of any competent and credible evidence of 
a nexus between the veteran's right ear hearing loss and 
active service, reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. §5107(b)(West 2002).



ORDER

1.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service connected 
diabetes mellitus, type II, is denied.

2.  Entitlement to service connection for right ear hearing 
loss is denied.



REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The Board is also aware that in situations where the 
veteran's service treatment records are unavailable, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule. See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran contends that he suffers from left knee 
disability that began in basic training.  His private 
treatment records from Dr. C.U. reflected complaints of left 
knee pain and a left knee strain beginning in April 1996.  He 
was diagnosed as suffering from left knee degenerative joint 
disease in March 1998.

The record contains competent evidence of left knee 
degenerative joint disease that might be related to the 
veteran's service and which may suggest a continuity of 
symptomology.  An examination is needed to determine whether 
the veteran has current left knee degenerative joint disease 
which may be related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether he has 
current left knee degenerative joint 
disease related to service.  The 
examiner should review the claims folder 
and acknowledge such a review in the 
examination report or in an addendum to 
the report.  All indicated testing and 
diagnostic studies should be undertaken.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran has current left knee 
degenerative joint disease that began in 
service or is otherwise related to a 
disease or injury in service.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


